Citation Nr: 0843897	
Decision Date: 12/19/08    Archive Date: 12/23/08

DOCKET NO.  07-23 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

1.  Entitlement to an effective date earlier than July 6, 
2006, for the grant of service connection for bilateral 
hearing loss.  

2.  Entitlement to an effective date earlier than July 11, 
2006, for the grant of service connection for tinnitus. 


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from July 1950 to July 
1952.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2006 rating decision from 
the San Diego, California, Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
hearing loss and tinnitus, assigning a 100 percent rating for 
hearing loss and a 10 percent rating for tinnitus, both 
effective July 11, 2006. 

The veteran filed a timely notice of disagreement (NOD) 
regarding the assignment of an earlier effective date for the 
grants of service connection.  In a June 2007 Statement of 
the Case (SOC), the RO granted an earlier effective date of 
July 6, 2006 for hearing loss.  The RO did not, however, 
issue an SOC with regard to the issue of an earlier effective 
date for the service connected tinnitus.

The veteran continues to disagree with the effective dates 
assigned and the issue of an earlier effective date for the 
service connected hearing loss is properly before the Board.  
As an SOC has not been provided concerning an earlier 
effective date for tinnitus, the veteran is precluded from 
perfecting an appeal to the Board, and that issue must be 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  See Manlincon v. West, 12 Vet. App. 238 
(1999).


FINDINGS OF FACT

1.  On September 24, 1971, the veteran requested service 
connection for bilateral hearing loss.

2.  By decision dated in November 1971, the RO denied his 
claim; the veteran was informed of his procedural and 
appellate rights in letter later that month; he did not file 
a timely appeal; and the decision is now final.

3.  On July 11, 2006, the veteran petitioned the RO to reopen 
his claim for bilateral hearing loss, and submitted a VA 
audiology treatment record dated July 6, 2006.

4.  The veteran was granted service connection for bilateral 
hearing loss and assigned a 100 percent rating, effective 
July 11, 2006, the date the claim was received.

5.  In a subsequent SOC, the RO changed the effective date to 
July 6, 2006, the date of the audiology treatment record.

6.  There is no communication from the veteran or his 
representative between November 15, 1971 and July 5, 2006, 
that constitutes a formal or an informal claim to reopen.


CONCLUSION OF LAW

The criteria for an effective date earlier than July 6, 2006, 
for the grant of service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 5110 (West & Supp. 
2008); 38 C.F.R. §§ 3.157, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

"[O]nce a decision awarding service connection, a disability 
rating, and an effective date has been made, section 5103(a) 
notice has served its purpose, and its application is no 
longer required because the claim has already been 
substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473, 490 (2006).  Furthermore, general due process concerns 
have been satisfied in connection with this appeal.  See 38 
C.F.R. § 3.103.  The veteran engaged the services of a 
representative, was provided with ample opportunity to submit 
evidence and argument in support of the claim, and was given 
the opportunity to present testimony regarding his claim.  
Accordingly, the Board will proceed to a decision on the 
merits as to the veteran's earlier effective date claim.

II.  Analysis

On September 24, 1971, the veteran requested service 
connection for bilateral hearing loss.  In November 1971, the 
RO denied the claim.  The veteran was notified of that 
decision and his appeal rights in a letter from the RO dated 
later that month.  He did not file a timely appeal; the 
decision is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 20.302, 20.1103.

On July 11, 2006, the veteran petitioned the RO to reopen his 
claim for service connection for bilateral hearing loss, and 
submitted a VA audiology treatment record dated July 6, 2006.  
Based on additional evidentiary development, the claim was 
granted, a 100 percent rating was assigned, and an effective 
date of July 11, 2006, the date the claim was received, was 
assigned.  Ultimately, the RO issued an SOC revising the 
effective date to July 6, 2006, the date of the audiology 
treatment report.  See 38 C.F.R. § 3.157 (a report of 
examination that meets certain requirements may be accepted 
as an informal claim for benefits in a claim to reopen, if 
the report relates to a disability that may establish 
entitlement).  

The veteran has appealed the assigned effective date.

The effective date for an award of service connection 
established based on new and material evidence "received 
after final disallowance" or on the basis of a "reopened 
claim" shall be the date of receipt of the reopened claim or 
the date entitlement arose, whichever is later.  38 C.F.R. § 
3.400(q)(1)(ii), (r).

Service connection for bilateral hearing loss was finally 
denied in November 1971.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103.  Service connection was ultimately awarded, 
essentially based on the addition of new and material 
evidence to the record, as of the date of the VA audiology 
treatment record; July 6, 2006.  See 38 C.F.R. § 3.400(q), 
(r).

The veteran contends that private medical evidence that he 
has recently submitted that he has had severe bilateral 
hearing loss for many years should enable him to receive a 
much earlier effective date for the grant of service 
connection for bilateral hearing loss.  As noted above, an 
examination or hospitalization report may be accepted as an 
informal claim.  38 C.F.R. § 3.157(b).  However, such 
documents may only be accepted as an informal claim if a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or 
hospitalization.  38 C.F.R. § 3.157(b)(1).  A specific claim 
in the form prescribed by the Secretary must be filed in 
order for benefits to be paid to any individual under the 
laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 
3.151(a).  There is of record no communication for the 
veteran from November 15, 1971, the date of notification of 
the last final denial, to July 5, 2006, which could serve as 
a claim.  See Servello v. Derwinski, 3 Vet. App. 196, 198-200 
(1992) (the Board must look at all communications that can be 
interpreted as a claim, formal, or informal, for VA 
benefits).  Nor have the veteran or his representative 
pointed to any such communication during that period.  

The veteran also essentially contends that he was granted 
service connection based on the enactment of legislation 
improving the VA's duty to assist hearing impaired veterans 
which was not in effect in 1971 when he last applied for the 
benefit.  He maintains that he should have been notified when 
the VA improved its assistance to veteran's so he could 
reopen his claim, and therefore, he should be granted service 
connection for bilateral hearing loss effective the date of 
enactment of this legislation.  

Even assuming without deciding that any enhanced assistance 
provided by statute to veteran's subsequent to 1971 was the 
reason for the grant of service connection for bilateral 
hearing loss, the VA has no duty to advise claimants of a 
liberalizing change in the law unless there is a specific 
regulatory requirement to do so, or when VA knew or should 
have known of the claimant's eligibility under the new law.  
Lyman v. Brown, 5 Vet. App. 194, 197 (1993) (distinguish 
Blount v. West, 11 Vet. App. 34 (1998) where beneficiary was 
receiving regular benefits, and submitting periodic updates, 
VA should have known of the eligibility and notified the 
beneficiary.)  There is no indication that VA knew of the 
veteran's eligibility for service connection, so there is no 
breach of duty on the part of VA in not advising the veteran 
of any subsequent legislation.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an earlier effective date for 
bilateral hearing loss is not warranted. 


ORDER

Entitlement to an effective date earlier than July 6, 2006, 
for service connection for bilateral hearing loss is denied.


REMAND

The October 2006 rating decision granted service connection 
for tinnitus and assigned a 10 percent rating, effective July 
11, 2006.  In November 2006, the veteran contended that he is 
entitled to an effective date much earlier than July 11, 
2006, for the grant of service connection for tinnitus, and, 
in part, submitted evidence of a deduction on his 1956 
federal tax return that he paid a private physician for 
treatment of tinnitus.  Where there has been an initial RO 
adjudication of a claim and a notice of disagreement as to 
its denial, the claimant is entitled to a statement of the 
case (SOC), and the RO's failure to issue an SOC is a 
procedural defect requiring remand.  Manlincon v. West, 12 
Vet. App. 238 (1999).  Accordingly, an SOC addressing this 
issue must be issued to the veteran.

Accordingly, the case is REMANDED for the following action:

Issue an SOC addressing the October 2006 
RO decision wherein the RO granted an 
effective date of July 11, 2006, for 
service connection for tinnitus.  Advise 
the veteran of the need to timely file a 
substantive appeal if appellate review is 
desired.  If, and only if, a timely 
substantive appeal on the aforementioned 
issue is filed should this claim be 
returned to the Board.  See 38 U.S.C.A. §§ 
7104(a), 7105A.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


